Citation Nr: 1421620	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  04-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for a left eye retinal lesion.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, C.W., and B.A. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal was processed using VA's paperless claims processing system.  The record before the Board consists entirely of electronic records.

The Veteran served on active military duty from February 1983 to February 2003.

This appeal arises to the Board of Veterans' Appeals (Board) from March 2003 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In pertinent part of a March 2003 rating decision, the RO granted service connection and assigned a noncompensable rating for a macular microhole with associated operculum of the left eye.  In February 2007, the RO granted a 10 percent schedular rating for this disability effective March 1, 2003.  The Veteran has appealed for a higher initial schedular rating and an extra-schedular rating.  

The Board remanded the claim in November 2007, May 2010, July 2012, February 2013, and September 2013. 

In September 2007, the Veteran testified before a Veteran's law judge who is no longer employed at the Board and in October 2012 the Veteran testified before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  An unhealed macular microhole and associated active pathology arose during active service and existed during the initial appeal period. 

2.  Throughout the appeal period, the service-connected macular microhole of the left eye has been manifested by an epiretinal membrane, occasional diplopia, slight distortion of central vision and visual acuity no worse than 20/50 in the left eye.


CONCLUSION OF LAW

The criteria for an additional 10 percent rating for the left eye macular microhole are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.75, 4.84a, Diagnostic Code 6009 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was not satisfied prior to the initial unfavorable March 2003 rating decision by the RO.  This created a timing error.  The timing error has been remedied by a remand of the case, issuance of a complaint notice letter, and re-adjudication in a supplemental statement of the case issued in February 2014. 

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records (STRs) and all pertinent VA records have been obtained and associated with the file.  VA compensation examinations were conducted at various times.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as the examiners reviewed the pertinent medical history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Initial Left Eye Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court more recently held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The service-connected left eye disability has been described as a macular microhole with associated operculum.  The macula, which is part of the retina, is defined as, "an irregular yellowish depression on the retina, about 3 degrees wide, lateral to and slightly below the optic disk."  Dorland's Illustrated Medical Dictionary 978 (28th ed. 1994).  A "microhole" is simply a tiny hole.  An "operculum" is a lid or covering structure.  Id, at 1183.  As mentioned later, one physician described the operculum as a trace epiretinal membrane that grew over the macular microhole.

The left eye macular microhole has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 6009.  Under Diagnostic Code 6009, unhealed injuries of the eye, in chronic form, are evaluated from 10 percent to 100 percent on the basis of resulting impairment of visual acuity or visual field loss, pain, rest requirements, or episodic incapacity.  An additional 10 percent is combined during the continuance of active pathology and 10 percent is the minimum evaluation during active pathology.  38 C.F.R. § 4.84(a), Diagnostic Code 6009 (2003).  The provision of offering an additional 10 percent during the continuance of active pathology was revised during the appeal period and no longer exists; however, it applies to this case because it was in effect during an earlier portion of the appeal period.  

A pertinent provision that has not changed during the appeal period is the rating guidance set forth currently at 38 C.F.R. § 4.76(a), which states that when rating visual acuity, the best corrected distant vision must be used.  This provision was also in effect in 2003, although at that time it appeared at 38 C.F.R. § 4.75.  

Service connection has not been established for the right eye.  According to 38 C.F.R. § 4.75 (c) (2013), subject to 38 C.F.R. § 3.383 (a), if visual impairment in only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  

An enlistment examination report, dated in November 1982, reflects refractive error, squint, and color-blindness.  A February 1990 STR reflects that in childhood the Veteran had undergone surgery to correct bilateral esotropia (both eyes crossing).  In May 1988, he underwent further corrective surgery for "dissociated hyperdeviation" in each eye.  In February 1990, he underwent additional surgery to re-align (straighten) his eyes.  Thus, during active service, he underwent two surgeries to correct pre-existing squint (the significance of this fact will be discussed later).

An initial, pre-discharge VA eye compensation examination, conducted in August 2002, reflects a two-year history of a bothersome macular microhole in the left eye.  The Veteran had reported the onset of left eye central distorted vision about a year earlier.  He claimed significant problems reading, driving, and doing other tasks.  He reported a history of childhood strabismus with three corrective surgeries, two of them during active service.  Strabismus is defined as, "deviation of the eye which the patient cannot overcome," called also tropia, as in cyclotropia, esotropia, exotropia, hypertropia, and hypotropia; called also heterotropia, manifest deviation, and squint.  Dorland's Illustrated Medical Dictionary 1584 (28th ed. 1994).  He reported that he had no pain in his left eye.  

At the August 2002 VA examination, both eyes were 20/20, uncorrected, at distance.  Slight or small esotropia was seen.  Esotropia is strabismus in which there is deviation of the visual axis of an eye toward that of the other eye, resulting in diplopia; called also cross-eye.  Id, at 581.  Diplopia is the perception of two images of a single object; called also ambiopia, double vision, and binocular polyopia.  Id, at 475.  

The August 2002 VA compensation examination report also reflects that a slit-lamp examination was normal, except for meibornianitis [sic].  Meibomianitis, or meibomitis, is inflammation of the meibomian glands.  Dorland's Illustrated Medical Dictionary 1003 (28th ed. 1994); also called a chalazion (an eyelid mass) or stye.  Id.  

The August 2002 dilated fundus examination (the fundus is the rear-most part of the retina) of the left eye revealed a "very focal tiny hole, just inferior to the fovea, with what appears to be an operculum"  The ophthalmologist explained, "There does appeal to be trace epiretinal membrane surrounding this small microhole."  The diagnosis was macular microhole, left eye, with associated operculum.  

In a July 2003 notice of disagreement, the Veteran reported that he could see out of only one eye at a time.  His left eye vision was reportedly very blurry with spots in it.  He reported that constant switching to the right eye caused headaches and right eye blurriness.  

In an August 2004 substantive appeal, the Veteran requested a 30 percent rating.  He reported that he was unable to write, read, drive at night, or focus on any object.  He stated, "To be clear, I am not saying that I have trouble doing these things with my left eye, I am saying I cannot do these things at all with my left eye [emphasis in original].  The Veteran stressed that his circumstance was exceptional.  

A May 2006 VA eye compensation examination report reflects that no diplopia was found, but later in the report, the optometrist checked "present" to the question of the presence of diplopia.  The left eye's gaze deviated upward and outward.  A single red spot was seen on the left macula.  Two areas of "relative scotomata" were found in the left eye.  Relative scotoma is defined as an area of the visual field in which perception of light is only diminished, or the loss is restricted to light of certain wavelengths.  Id, at 1498.  Scotomata is the plural of scotoma.  Id.  The examiner noted reduced visual acuity of 20/50- in the left eye and "very good visual acuity of 20/20- in the right eye with spectacle corrective lenses."

A July 2006 VA ophthalmology treatment report notes left eye blurred vision, probably due to amblyopia (amblyopia is impairment of vision without detectable organic lesion of the eye.  Id, at 53.  Also noted was left hypertropia.  Hypertropia is defined as strabismus in which there is permanent upward deviation of the visual axis of an eye.  Id, at 802.  Also mentioned was a complaint of central scotoma, left eye only. 

In February 2007, the RO granted a 10 percent schedular rating under Diagnostic Code 6009 on the basis that continued active pathology was found to exist in the left eye. 

In September 2007, the Veteran testified that his left eye vision was blurry and has blind spots.  He testified that this causes headaches, reading trouble, and problems at work.  He testified that the best way to read was to cover the left eye with his hand and read with the right eye.  A witness testified that that the Veteran's eye watered a lot and caused a lot of blinking.  The Veteran's representative requested consideration of an extra-schedular rating.  

According to a September 2008 VA ophthalmology compensation examination report, the Veteran was concerned with facial disfigurement due to left eye strabismus.  The examiner reported that there was no diplopia or visual field defect and there was no severe, irregular, unimprovable astigmatism.  Visual acuity, near and far, corrected and uncorrected, was reported for each eye.  Lacrimal duct function was normal.  Left vertical tropia with poor fixation and recovery were shown.  The examiner stated that the eyes were in alignment in primary gaze with no gross facial disfigurement.  The diagnosis was: Status post extra-ocular muscle surgery, prior to military service and during military service, with resultant strabismus and micromacular hole left eye with decreased visual acuity.  Gross ocular alignment in primary gaze is present.  The examiner stated that this would have a significant effect on the Veteran's usual occupation. 

A March 2009 private ophthalmology examination yielded an impression of left eye mild visual disturbance due to retinal microhole and a separate impression of left esotropia.  A large angle esotropia was detected on ophthalmoscopic examination of the left eye.  

In March 2010, an official of VA's Compensation and Pension Service denied an extra-schedular rating for the left eye disability.  This VA official found that the disability did not markedly interfere with the Veteran's ability to work.  

In April 2010, the Veteran reported that the condition of being able to see with only one eye at a time has been present since he was two years old.  He believed that he was currently "85% blind in my right eye."  He reported poor depth perception.  He reported that in his recent job that he held for only two months, he was to detect paint flaws in new trucks, but he resigned due to the tremendous strain this placed on the eyes.  He explained that his claimed facial disfigurement had nothing to do with the appearance of his face, but in fact, was due to having to use his left hand to keep the left eyelid closed.  The result is that people find him strange-looking, because he is holding his left hand over the left eye or holding the left eyelid closed all the time.  He reported that prior to the development of the left macular microhole, he could at least switch eyes and thus the microhole "drastically impairs my vision in my everyday life."  He reported left eye blurriness and related headaches.  

An August 2011 VA ophthalmology compensation examination report reflects that the only diagnosis is "macular hole."  Left eye maculopathy was shown.  Left eye corrected distance vision was 20/40 or better.  Right eye corrected visual acuity at distance was 20/40 or better.  The examiner found no diplopia.  The right eye contained an age-related nuclear cataract and the left eye showed an age-related nuclear sclerosis cataract.  The fundi were abnormal, bilaterally.  The examiner found no visual field defect.  The examiner attributed any decrease in visual acuity to the small macular hole.  The examiner found no disfigurement and no incapacitating episode.  The examiner concluded that the left eye disability impacted the Veteran's ability to work because of blurry vision and refractive error of 20/40 minus 2.

In May 2012, a VA Compensation Service official denied an extra-schedular rating because the Veteran remained employable and his service-connected left eye disability did not cause marked interference with employment.  The VA official also concluded that the record did not show evidence of an unusual disability picture that would render the rating schedule impractical. 

In a June 2012 response letter to VA, the Veteran reported that right eye vision has decreased due to the left eye, that holding the left eyelid closed with the left hand was tantamount to disfigurement, and that the resulting monocular vision destroyed his depth perception.  He requested an extra-schedular rating.  

In October 2012, the Veteran testified at a videoconference before the undersigned Veterans Law Judge that he had no effective vision in the left eye.  He testified that he had difficulty reading, driving, working, and that eye strain caused headaches.  He testified that he must hold the handrail when on stairs. 

In February 2013, the Veteran argued for a 30 percent rating on an extra-schedular basis because the service-connected left eye disability had "drastically changed my daily life."  

An April 2013 VA eye disorders compensation examination report reflects that the evaluator found left eye visual acuity of 20/50, corrected.  The optometrist associated occasional diplopia with the service-connected macular microhole. 

In September 2003, the Board remanded the case for an examination by an ophthalmologist.  

According to December 2013 and February 2014 ophthalmology compensation examination reports, the ophthalmologist reviewed the pertinent medical history.  The Veteran reported very blurry left eye central vision, good peripheral vision, and that he must close the left eye to see better.  Diplopia and headaches occurred if reading a lot.  Left eye visual acuity, uncorrected, was 20/60-1, corrected, near and far, it was 20/40.  Color vision was impaired in the left eye.  Slit lamp examination was normal, except for a small hole seen in the left macula and tortuous vessels, bilaterally.  The impression was very blurry left eye central vision with complex history of strabismic amblyopia, small hole in the left macula, and tortuous vessels.

The ophthalmologist dissociated many reported symptoms from the service-connected microhole and found that the only symptoms attributable to the service-connected macular microhole were slight distortion or blurriness in straight-ahead vision (straight lines may look bent or wavy) and reading and other routine tasks can become difficult.  The ophthalmologist further explained that this is an atypical macular hole, because it is a microhole and is so small that it is barely detectable.  It would therefore have only a small impact on the Veteran's work. 

The facts above reflect that throughout the appeal period, the service-connected impairments to the macular microhole with associated epiretinal membrane (operculum) are manifested by slight distortion of central vision on the left (straight lines may look wavy), occasional diplopia, and visual acuity no worse than 20/50 in the left eye. 

The RO has granted an initial 10 percent rating under Diagnostic Code 6009.  Under Diagnostic Code 6009, unhealed injuries of the eye, in chronic form, are evaluated from 10 percent to 100 percent on the basis of resulting impairment of visual acuity or visual field loss, pain, rest requirements, or episodic incapacity.  Diagnostic Code 6009 (2003) specifically instructs that additional 10 percent is combined during the continuance of active pathology and 10 percent is the minimum evaluation during active pathology.  38 C.F.R. § 4.84(a), Diagnostic Code 6009 (2003).  This portion of the rating schedule was later revised and no longer exists (see 73 Fed. Reg. 66550 November 10, 2008); however, the provision must be applied to this case because it was in effect during the earlier portion of the appeal period.  Because an unhealed injury warrants at least a minimum of 10 percent and active pathology warrants an additional 10 percent under Diagnostic Code 6009 (2003), in accordance with rating instruction of Diagnostic Code 6009 (2003), an additional schedular rating no greater than 10 percent is warranted.  This does not violate the rule against pyramiding because it is specifically authorized under the prior version of the rating schedule.  38 C.F.R. § 4.14.

Turning to Diagnostic Code 6011, retinal scars, atrophy, or irregularities, unilateral or bilateral, warrant a 10 percent rating where they are centrally located and result in irregular, duplicated, enlarged, or diminished image; or, the disability may be rated on visual impairment, if this would result in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6011 (2013).  In this case, the macular microhole with operculum could be considered as an irregularity of the retina that causes a distorted image (straight lines appear wavy), thus triggering Diagnostic Code 6011.  However, as this code offers only a 10 percent rating, and such has already been assigned under Diagnostic Code 6009, an additional rating under Diagnostic Code 6011 would violate the rule against pyramiding.  38 C.F.R. § 4.14.

Left eye visual acuity of no worse than 20/50 with normal right eye vision warrants a 10 percent rating under Diagnostic Code 6079 (2013).  However, as the ratings assigned above already consider reduced visual acuity, there is no need for an additional rating under Diagnostic Code 6079.  38 C.F.R. § 4.14.

The Veteran has requested compensation for symptoms that he feels should trigger additional ratings or extra-schedular ratings.  The Veteran's enlistment examination report does mention squint, which as explained earlier, means strabismus and esotropia.  Thus, it is established that strabismus and esotropia pre-existed active service.  The STRs note two corrective surgeries during active service.  Where surgical treatment in service is performed to ameliorate a condition incurred prior to service, the effects of such surgery, including scars, "will not be considered service-connected unless the disease or injury is otherwise [emphasis added] aggravated by service."  38 C.F.R. § 3.306 (b) (1).  There is no indication that strabismus and esotropia, which were surgically corrected twice during active service, have otherwise been aggravated by active service.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors granting an additional 10 percent initial schedular rating under Diagnostic Code 6009, to be combined with the 10 percent already granted, under the instruction set forth at Diagnostic Code 6009 (2003). 

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

In this case, the established schedular criteria have not been shown to be inadequate to describe the severity and symptoms of the service-connected disability; the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization due to service-connected disability; and, there is no evidence that an extra-schedular disability rating would be in the interest of justice.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  


ORDER

A separate, schedular 10 percent rating for continuing left eye retinal pathology is granted, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


